June 27, 2005

 

 

Mr. Michael Phalen

Chief Financial Officer

Krispy Kreme Doughnuts, Inc.

370 Knollwood Street, Suite 500

Winston-Salem, NC 27103

 

Re:

Services Agreement dated January 18, 2005, Amendment to Services Agreement dated
March 31, 2005, and Letter Agreements dated March 10, 2005, April 20, 2005, and
May 25, 2005

 

Dear Mr. Phalen:

 

We regret that we must request a further extension to the deadline to negotiate
a “Success Fee” (as that term is defined in the Services Agreement) through and
including July 31, 2005.

 

As you are aware, we continue to be immersed in the restructuring efforts, and
have not been unable to negotiate the Success Fee within the earlier timeframe.
We appreciate your indulgence and apologize for any inconvenience.

 

Please sign and return a copy of this letter to confirm your agreement to this
further extension.

 

 

Very truly yours,

 

 

 

/s/ Elizabeth S. Kardos

 

Elizabeth S. Kardos

 

General Counsel

 

for Kroll Zolfo Cooper LLC

Agreed:

 

By:

/s/ James H. Morgan_______________________

Krispy Kreme Doughnuts, Inc.

 

 

By:

/s/ Stephen F. Cooper______________________

Stephen F. Cooper

 

 

By:

/s/ Steven G. Panagos____________________

Steven G. Panagos

                  

 

 

 

 

 